DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a frame on the redistribution substrate, the frame including a first vertical connection conductor and a second vertical connection conductor that are electrically connected to the first redistribution structure, the frame having a through-hole”, “an encapsulant on the redistribution substrate, and encapsulating at least a portion of the frame, the first semiconductor chip, and the second semiconductor chip; a second redistribution structure on the encapsulant”, and “a vertical connection via penetrating a portion of the encapsulant and electrically connecting the second redistribution structure and the first vertical connection conductor” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “a frame on the redistribution substrate, the frame including a first vertical connection conductor and a second vertical connection conductor that are electrically connected to the first redistribution structure, the frame having a through-hole”, and “an encapsulant encapsulating at least a portion of the frame, the first semiconductor chip, and the second semiconductor chip; and a second redistribution structure on the encapsulant, and electrically connected to the first vertical connection conductor” in combination with the remaining claimed features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899